In the Missouri Court of Appeals
              Eastern District
DECEMBER 16, 2014

THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE
84.16(b) OR RULE 30.25(b).

1.    ED100304 STATE OF MISSOURI, RES V RICHARD A. WILLIAMS, APP

2.    ED100425 ROBERT E. MORGAN, APP V. STATE OF MISSOURI, RES

3.    ED100578 STATE OF MISSOURI, RES V MICHAEL D. RICE, APP

4.    ED100591 WISE & SCOTT, APP V. LEE REYNOLDS, ET AL, RES

5.    ED100848 WILLIAM E. TAYLOR, APP V. STATE OF MISSOURI, RES

6.    ED101064 STATE OF MISSOURI, RES V FLETCHER PRYOR, APP

7.    ED101196 WILLIAM JOHNSON, APP V STATE OF MISSOURI, RES

8.    ED101202 WILLIAM BERGMAN ETAL, RES V W. FISHBACK ETAL, APP

9.    ED101227 UNIFUND CCR LLC, RES V RICKEY SANTIAGO, APP

10.   ED101281 SHARON HOPMANN, RES V REALTY EXCHANGE INC, DFT

11.   ED101608   LARRY B. DIETZ, APP V STATE OF MISSOURI, RES

12.   ED101735 SAMUEL TAYLOR, APP V DORRAIN JOHNSON ET AL, RES.